                                                                                               1    Dolores E. Gonzales, Esq. (Bar No. 171306)
                                                                                               2    James R. Robertson, Esq. (Bar No. 204923)
                                                                                                    BRAVO LAW GROUP, A.P.C.
                                                                                               3    4025 Camino Del Rio South, Suite 300
                                                                                               4    San Diego, CA 92108
                                                                                                    Telephone: (858) 300-1900
                                                                                               5    Facsimile: (858) 300-1910
                                                                                               6
                                                                                                    Attorneys for Defendant
                                                                                               7    JAYCO, INC.
                                                                                               8
                                                                                               9
                                                                                                                                    UNITED STATES DISTRICT COURT
                          4025 CAMINO DEL RIO SOUTH, SUITE 300




                                                                                               10            EASTERN DISTRICT OF CALIFORNIA – BAKERSFIELD DIVISION
                                                                 SAN DIEGO, CALIFORNIA 92108




                                                                                               11
BRAVO LAW GROUP, A.P.C.




                                                                                               12   KEVIN H. SCOTT, an individual; and                            Case No. 1:19-cv-00315-JLT
                                                                                                    JACQIE L. SCOTT, an individual,
                                                                                               13                                                                 [PROPOSED] ORDER ON
                                                                                               14                       Plaintiffs,                               STIPULATION OF ALL PARTIES
                                                                                                                                                                  TO SET SETTLEMENT
                                                                                               15              vs.                                                CONFERENCE; WAIVER OF
                                                                                               16                                                                 DISQUALIFICATION OF TRIAL
                                                                                                    JAYCO, INC., a Delaware Corporation;                          JUDGE TO CONDUCT
                                                                                               17
                                                                                                    and DOES 1 through 20, inclusive,                             SETTLEMENT CONFERENCE;
                                                                                               18                                                                 AND TO CONTINUE DATE FOR
                                                                                                                        Defendants.                               PRE-TRIAL CONFERENCE;
                                                                                               19
                                                                                               20                                                                 (Doc. 61)
                                                                                               21
                                                                                               22              Based upon the joint request for a settlement conference and accepting their waiver of

                                                                                               23   judicial disqualification, the Court ORDERS:

                                                                                               24              1.       The Court sets a settlement conference on July 14, 2021 at 8:30 a.m. via video

                                                                                               25   conference1. All parties and trial counsel SHALL appear at the conference and they SHALL be

                                                                                               26   prepared to participate in good faith and in the spirit of compromise;

                                                                                               27   ///

                                                                                               28
                                                                                                    1
                                                                                                        The Court will provide connection details as the conference date approaches.
                                                                                               1         2.    The pre-trial conference is CONTINUED to August 2, 2021 at 9:00 a.m.
                                                                                               2
                                                                                               3
                                                                                                    IT IS SO ORDERED.
                                                                                               4
                                                                                               5      Dated:   June 18, 2021                        _ /s/ Jennifer L. Thurston
                                                                                                                                           CHIEF UNITED STATES MAGISTRATE JUDGE
                                                                                               6
                                                                                               7
                                                                                               8
                                                                                               9
                          4025 CAMINO DEL RIO SOUTH, SUITE 300




                                                                                               10
                                                                 SAN DIEGO, CALIFORNIA 92108




                                                                                               11
BRAVO LAW GROUP, A.P.C.




                                                                                               12
                                                                                               13
                                                                                               14
                                                                                               15
                                                                                               16
                                                                                               17
                                                                                               18
                                                                                               19
                                                                                               20
                                                                                               21
                                                                                               22
                                                                                               23
                                                                                               24
                                                                                               25
                                                                                               26
                                                                                               27
                                                                                               28
